DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 16-30 are presented for examination.
Claims 1-15 have been preliminarily cancelled.
Claims 16-30 are allowed.

EXAMINER’S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
         Authorization for this Examiner's amendment was given in an interview with Aaron C. Deditch (Reg. No.: 33,865) on March 10, 2022.


The claims have been amended as follows:

16.  (Currently Amended) A system for controlling at least partially autonomous operation of a motor vehicle, comprising: a) a sensor device with which environment data characterizing [[the]] an environment of the motor vehicle is generated; b) an electronic main control unit, which receives the environment data from the sensor motor vehicle; and a receiver to receive data from other motor vehicles and/or from stationary transmitters as part of vehicle-to-X (V2X) communication, including information and data concerning the other motor vehicles driving on the route travelled, the data being input into the electronic main control unit; wherein the electronic main control unit receives the environment data from the sensor device and data from the position device and from the V2X and detects based on the environment data a position and/or a speed and/or a nature of an object located in an environment of the motor vehicle, wherein as a reaction to the detection of the position and/or the speed and/or the nature of the object and also the data from the position device and the V2X, it carries out an action plan, and wherein a movement corridor for a 

17. (Currently Amended) A system for controlling at least partially autonomous operation of a motor vehicle, comprising: a) an electronic service brake device with at least one electronic service brake controller with at least one service brake actuator; b) an electrical parking brake device with an electronic parking brake controller and with at least one parking brake actuator; c) an electrical steering device with an electrical steering actuator; d) an electronic engine controller to control an engine of the motor vehicle; e) a sensor device with which environment data characterizing [[the]] an environment of the motor vehicle is generated; f) an electronic main control unit, which receives the environment data from the sensor device, and, depending on the environment data, inputs adjusting commands into the electronic service brake device and/or the electrical parking brake device and/or the electrical steering device and/or into the electronic engine controller; g) a first electronic backup control unit, which, for a fault or failure of the electronic main control unit, receives the environment data from the sensor device, and, depending on the environment data, inputs the adjusting commands into the electronic service brake device and/or the electrical parking brake device and/or the electrical steering device and/or into the electronic engine controller; and h) a second electronic backup control unit, which, for a fault or failure of the electronic main control unit and the first electronic backup control unit, receives the environment data from the sensor device, and, depending on the environment data, motor vehicle; and a receiver to receive data from other motor vehicles and/or from stationary transmitters as part of vehicle-to-X (V2X) communication, including information and data concerning the other motor vehicles driving on the route travelled, the data being input into the electronic main control unit; wherein the electronic main control unit receives the environment data from the sensor device and data from the position device and from the V2X and detects based on the environment data a position and/or a speed and/or a nature of an object located in an environment of the motor vehicle, wherein as a reaction to the detection of the position and/or the speed and/or the nature of the object and also the data from the position device and the V2X, it carries out an action plan, and wherein a movement corridor for the further movement of the motor vehicle is determined, and depending on the movement corridor determined, electrical adjusting commands are generated and are input into a 

30. (Currently Amended) A vehicle or a commercial vehicle, comprising: a system for controlling at least partially autonomous operation of a motor vehicle, including: a) a sensor device with which environment data characterizing [[the]] an environment of the motor vehicle is generated; b) an electronic main control unit, which receives the environment data from the sensor device, and, depending on the environment data, inputs adjusting commands into at least one device or into at least one actuator, which motor vehicle; and a receiver to receive data from other motor vehicles and/or from stationary transmitters as part of vehicle-to-X (V2X) communication, including information and data concerning the other motor vehicles driving on the route travelled, the data being input into the electronic main control unit; wherein the electronic main control unit receives the environment data from the sensor device and data from the position device and from the V2X and detects based on the environment data a position and/or a speed and/or a nature of an object located in an environment of the motor vehicle, wherein as a reaction to the detection of the position and/or the speed and/or the nature of the object and also the data from the position device and the V2X, it carries out an action plan, and wherein a movement corridor for the further movement of the motor vehicle is determined, and depending on a 

Invention
The Present invention teaches "A system for controlling at least partially autonomous operation of a motor-vehicle, including: a sensor-device with which environment-data characterizing the environment of the motor vehicle is generated; an electronic-main-control-unit, which receives the environment-data from the sensor-device, and, depending on the data, inputs adjusting-commands into at least one device/actuator, which device/actuator is used in the at least partially autonomous operation of the motor-vehicle; a first electronic-backup-control-unit, which, for a fault/failure of the electronic-main-control-unit, receives the data from the sensor-device, and, depending on the data, inputs adjusting-commands into the at least one device/actuator, which device/actuator is used in the at least partially autonomous operation of the motor-vehicle; and a second electronic-backup-control-unit, which, for a fault/failure of the electronic-main-control-unit and the first electronic-backup-control-unit, receives the data from the sensor-device, and, depending on the data, inputs adjusting-commands into the at least one device/actuator, which device/actuator is used in the operation of the motor-vehicle.”
         
Reason for Allowance
The following is an Examiner’s statement of reasons for allowance: claims 16-30 are allowed. The claimed subject matter is allowed based on the following: The claims claims 16-17, and 30 are allowed, the claims 18-29 are also allowed based on their dependency upon the independent claims 16-17, and 30.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Otsuka et al. (US Pat. No.: 11,151,076 B2) teaches “The present invention provides a technology for comprehensive verification of the safety of the design of functions, on the basis of a safety analysis result. The disclosed vehicle control system verification device is equipped with a storage device that stores programs for verifying the safety of the logical architecture of a vehicle control system, and a processor that 

          KISTLER (US Pub. No.: 2020/0047693 A1) teaches “The present application relates to a method for providing vehicle functions in a motor vehicle, the vehicle functions being provided in a computing device of said motor vehicle on the basis of sensor data from a sensor device of the motor vehicle. The invention provides that the vehicle functions in the motor vehicle are coupled to the sensor device via an integration component, and the integration component procures the sensor data from one sensor unit or a plurality of sensor units of the sensor device independent of the vehicle functions by means of a respective sensor-specific detection routine and generates respective state data therefrom and each of the vehicle functions respectively retrieves at least some of the provided state data from the integration component by means of a sensor-independent retrieval routine..”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667